 1   Chad R. Fears (Nevada Bar No.: 6970)
     EVANS FEARS & SCHUTTERT LLP
 2   2300 W. Sahara Avenue, #900
     Las Vegas, Nevada 89102
 3   Telephone: (702) 805-0290
     Facsimile: (702) 805-0291
 4   Email: cfears@efstriallaw.com

 5   Jonathan K. Waldrop (pro hac vice)
     Darcy L. Jones (pro hac vice)
 6   Marcus A. Barber (pro hac vice)
     Jack Shaw (pro hac vice)
 7   Heather S. Kim (pro hac vice)
     KASOWITZ BENSON TORRES LLP
 8   333 Twin Dolphin Drive, Suite 200
     Redwood Shores, California 94065
 9   Telephone: (650) 453-5170
     Facsimile: (650) 453-5171
10   Email: jwaldrop@kasowitz.com
     Email: djones@kasowitz.com
11   Email: mbarber@kasowitz.com
     Email: jshaw@kasowitz.com
12   Email: hkim@kasowitz.com

13   Attorneys for Defendant
     Zmodo Technology Corporation Limited
14
     Additional counsel on signature page
15

16                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
17
     EYETALK365, LLC,                              Case No. 3:17-cv-0686-RCJ-PAL
18
                      Plaintiff,
19
     v.                                                     and related case
20

21   ZMODO TECHNOLOGY CORPORATION
     LIMITED,
22              Defendant.
23   EYETALK365, LLC,                              Case No. 2:17-cv-02714-RCJ-PAL
24                     Plaintiff,                  STIPULATION AND ORDER FOR
                                                   EXTENSION OF TIME TO FILE
25   v.                                            RESPONSE TO AND REPLY IN
                                                   SUPPORT OF ZMODO’S MOTION FOR
26   ZMODO TECHNOLOGY CORPORATION                  RECONSIDERATION
     LIMITED,
27                                                 (FIRST REQUEST)
                      Defendant.
28
     STIP. AND ORDER FOR EXT. OF TIME TO                        17-CV-00686-RCJ-PAL
     FILE RESPONSE AND REPLY                                    17-CV-02714-RCJ-PAL
 1           IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Eyetalk365 LLC

 2   and Defendant Zmodo Technology Corporation Limited, and through their respective counsel, that

 3   the time for Plaintiff to file its Response to Defendant’s Motion for Reconsideration (ECF No. 125

 4   in Case No. 3:17-cv-00686, and ECF No. 221 in Case No. 2:17-cv-02714) (“Motion for

 5   Reconsideration”) is extended for 3 days, from December 18, 2018 to December 21, 2018, and that

 6   the time for Defendant to file its Reply in support of the Motion for Reconsideration, if any, is

 7   extended for 3 days from December 25, 2018 to December 28, 2018. This is the first stipulation

 8   for extension of time for Plaintiff to file its response and for Defendant to file its reply.

 9   ///

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///
                                        (Signatures on following page)
28
     STIP. AND ORDER FOR EXT. OF TIME TO                                    17-CV-00686-RCJ-PAL;
                                                       -2-                  17-CV-02714-RCJ-PAL
     FILE RESPONSES AND REPLY
 1          This extension request is made to accommodate counsel’s schedules. Accordingly, for good

 2   cause showing, the parties have agreed to the foregoing extension of the briefing schedule for the

 3   Motion for Reconsideration.

 4          Dated this 17th day of December, 2018.
 5
     KLEMCHUCK LLP                                    KASOWITZ BENSON TORRES LLP
 6
     By: /s/ Tim Craddock                             By: /s/ Jonathan K. Waldrop
 7      Gary R. Sorden (pro hac vice)                     Jonathan K. Waldrop (pro hac vice)
        Tim Craddock (pro hac vice)                       KASOWITZ BENSON TORRES LLP
 8      KLEMCHUCK LLP                                     333 Twin Dolphin Drive, Suite 200
        8150 N. Central Expressway, 10th Floor            Redwood Shores, California 94065
 9      Dallas, Texas 75206                               Telephone: (650) 453-5170
        Telephone: (214) 367-6000                         Facsimile: (650) 453-5171
10      Facsimile: (214) 367-6001                         Email: jwaldrop@kasowitz.com
        Email: gary.sordon@klemchuck
11      Email: tim.craddock@klemchuck.com                  Chad R. Fears (Nevada Bar No.: 6970)
                                                           EVANS FEARS & SCHUTTERT LLP
12      Michael D. Rounds (Nevada Bar No.                  2300 W. Sahara Avenue, #900
        4734)                                              Las Vegas, Nevada 89102
13      BROWNSTEIN HYATT FARBER                            Telephone: (702) 805-0290
        SCHRECK LLP                                        Facsimile: (702) 805-0291
14      5371 Kietzke Lane                                  Email: cfears@efstriallaw.com
        Reno, Nevada 89511
15      Telephone: (775) 324-4100                          Attorneys for Defendant
        Facsimile: (775) 333-8171                          Zmodo Technology Corporation Limited
16      Email: mrounds@bhfs.com
17      Attorneys for Plaintiff EYETALK365,
        LLC
18

19
            IT IS SO ORDERED:
20

21
                                                 UNITED STATES DISTRICT COURT JUDGE
22                                               UNITED STATES MAGISTRATE JUDGE
23                                               Dated: ________________________________
                                                         December 20, 2018
24

25

26

27

28
     STIP. AND ORDER FOR EXT. OF TIME TO                               17-CV-00686-RCJ-PAL;
                                                     -3-               17-CV-02714-RCJ-PAL
     FILE RESPONSES AND REPLY
